DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 24 and 27 are objected to because of the following informalities: 
Claim 24, “at last” in line 3 should apparently read “at least”.
Claim 27, in line 2, a space is needed between the words (HFBP) and “with”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 8, 12-13, 16, 19, 22, 24, and 27-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

New Matter
Claims 27-28 was added by amendment on 5/26/2021. The claims introduce new matter in two respects.
First, it is noted that claim 27 recites that the device contains two elements:
(1) a mixture of a first antibody specific to CT with a detection threshold of 0.5 ng/ml and a second antibody specific to HFBP with a detection threshold of 5 ng/ml
and
(2) an immunoassay strip having at least one band of said mixture immobilized thereon.
Thus, the claimed device comprises both a mixture and, as a second component, an immunoassay strip having a band of the mixture.
The claim when given its broadest reasonable interpretation would thus encompass a device having one source or aliquot of the mixture (which could be for example in liquid form), in addition to the mixture also being present on a band of an immunoassay strip.
Applicant does not indicate where support can be found in the specification for such a device, and the examiner was unable to locate support.

Thus, the specification discloses in general a device comprising a mixture, and in preferred embodiments, the mixture is immobilized in the strip.
However, the specification does not describe a device comprising the mixture immobilized in the strip, and further comprising a second source of the mixture (which is not necessarily also immobilized in the strip, but could be e.g. provided in liquid form, not as part of the strip).
Second, claim 27 recites “a first antibody specific to cardiac troponin (CT) with a detection threshold of 0.5 ng/ml and a second antibody specific to heart-type fatty acid binding protein (HFBP)with a detection threshold of 5 ng/ml”.
Claim 28 similarly recites “a first antibody specific to cardiac troponin (CT) with a detection threshold of 1 ng/ml and a second antibody specific to heart-type fatty acid binding protein (HFBP) with a detection threshold of 10 ng/ml”.
Thus, claims 27 and 28 now recite first and second antibodies having the indicated detection thresholds. In other words, the numerical thresholds (in ng/ml) are attributed by the claim to be properties of the antibodies.
The specification as originally filed refers to detection thresholds of 0.5, 1, 5, and 10 ng/ml (see, e.g., original claims 7 and 8).
However, the specification as originally filed states that these are detection thresholds of the device as a whole, and not detection thresholds of the individual antibodies. See, e.g., [0006]-[0007] and the original claims.

Thus, the specification fails to describe antibodies as claimed having precise detection thresholds. Rather, the specification expresses that it is not merely the antibodies which give rise to the indicated detection thresholds, but also their relative amounts and the fact that the antibodies are provided together as a mixture. Presumably, other factors of the test would also contribute to the detection threshold, e.g. the type of device, the amount of antibody included and the amount of analyte in the sample, the apparatus used for detection, the particular labels, etc.
In summary, the specification as originally filed does not describe that the specific ng/ml thresholds are properties of the antibodies alone. Indeed, Table 1 is evidence that they are not, since the same antibodies apparently exhibited different detection thresholds depending on how the antibodies were provided.
One skilled in the art would not envision possession of a device as now claimed, in which the device includes antibodies having specific ng/ml thresholds. 

Written Description
Claims 1-2, 8, 12-13, 16, 19, 22, 24, and 27-28 fail to comply with the written description rejection for the following reasons.	
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter 
In this case, the claims as a whole encompass a device for detecting AMI, where the device includes a mixture of antibodies or conjugates thereof. The claimed device is recited in terms of both structural and functional limitations. 
As far as structure, the claims recite an immunoassay strip having a mixture of antibodies or conjugates thereof specific to CT and HFBP immobilized in the immunoassay strip in one or more bands. See independent claim 1. 
Claim 27 recites a similar device containing (1) an immunoassay strip having at least one band of a mixture of a first antibody specific to CT and a second antibody specific to HFBP. In addition to the immunoassay strip with said at least one band comprising said mixture, the device of claim 17 also includes (2) a mixture of said antibodies (these are expressed in claim 27 as separate parts).
Claims 2, 8, 16, 19, and 28 invoke additional mixtures of antibodies or conjugates thereof.
The claims also recite functional language. Specifically, claim 1 recites:
…the mixture simultaneously reacting with CT and HFBP and providing a visible signal if the concentration of said two markers is higher than a certain 

Claim 1 therefore defines the device in terms of its ability to produce a visible signal only when the concentration of both markers exceeds specific thresholds, 0.5 ng/ml for CT and 5 ng/ml for HFBP. 
Claim 2 recites similar functional language relating to the ability of the mixture of antibodies or antibody conjugates to provide a visual signal at certain threshold levels:
…another mixture of said antibodies or antibody conjugates adapted to provide visual indication that an AMI event occurred in said donor at least nine hours ago, said other mixture being adapted to provide said visual indication when at least for which said threshold is 4 ng/ml for CT and 80 ng/ml for HFBP are present in said sample
 
Claim 6 recites functional language as follows, expressing that the device would produce a signal differently depending on whether only one marker alone is present in the sample:
wherein said threshold for each marker is lower than a the maximal concentration of said marker which does not provide a visible signal if said marker is alone in the sample.

Claims 16, 19, 22 and 24 recite functional language relating to the thresholds similarly to that above, while also conveying that there are two or more mixtures of antibodies/conjugates giving rise to different bands with different threshold concentrations for producing visible signal.
The claims therefore employ functional language to convey that the mixture of antibodies or conjugates thereof is capable of producing a visible signal when the concentration of CT and HFBP are above specific threshold levels.
Thus, the claims employ functional language to convey that the mixture of antibodies or conjugates thereof is capable of producing a visible signal when the concentration of CT and HFBP are above specific threshold levels.

Claim 28 similarly recites “a first antibody specific to cardiac troponin (CT) with a detection threshold of 1 ng/ml and a second antibody specific to heart-type fatty acid binding protein (HFBP) with a detection threshold of 10 ng/ml”.
Thus, claims 27 and 28 now recite first and second antibodies having the indicated detection thresholds. In other words, the numerical thresholds (in ng/ml) are attributed by the claim to be properties of the antibodies.
Claims 27-28 therefore employ functional language to convey that the antibodies included in the device have specific detection threshold levels.

The specification fails to demonstrate evidence of possession of all antibody mixtures and devices capable of producing the claimed functional results. Similarly, the specification fails to demonstrate evidence of possession of all antibodies having the claimed functional properties (specific detection thresholds).

Recently, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) decided Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), which concerned adequate written description for claims drawn to antibodies. Amgen v. Sanofi describes how when an antibody is claimed, 35 U.S.C. § 112(a) requires adequate written description of the antibody itself; not just a description of the sequence to which the antibody binds. Amgen, 872 F.3d at 1378-79.

 “When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus" (Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005)) (emphasis added).
“[A] sufficient description of a genus . . . requires the disclosure of either a representative number* of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can 'visualize or recognize' the members of the genus” (AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69) (emphasis added).
It is true that functionally defined claims can meet the written description requirement if a reasonable structure-function correlation is established, whether by the inventor as described in the specification or known in the art at the time of the filing date” (AbbVie, 759 F.3d at 1298, reiterating Enzo Biochem, Inc., 323 F.3d at 964)(emphasis added).
In the present case, however, there is insufficient evidence of such an established structure-function correlation in the case of antibodies having the function of producing a visible 
Similarly, there is insufficient evidence of an established structure-function correlation in the case of antibodies having a detection threshold of 0.5 ng/ml or 1 ng/ml for CT and a detection threshold of 5 ng/ml or 10 ng/ml for HFBP (as in claims 27-28). Rather, the evidence of the specification indicates that “detection threshold” is not purely a property of an antibody, but would depend on other factors too.

Disclosure of drawings or structural chemical formulas/ Actual Reduction to Practice
The specification reports an Example, but does not specify the particulars of the antibodies that were used. The Example refers in general to antibodies directed against CT or HFBP, but does not (for example) give the sequences of any antibodies nor disclose any novel or specific antibody clones. There is no disclosure of antibody structures or other information necessary to obtain the functional result of producing a visible signal if the concentration of CT and HFBP is above the various predetermined thresholds as claimed.

Relevant identifying characteristics including complete structure, partial structure, physical and/or chemical properties, and structure/function correlation
As noted above, the specification only describes the antibodies in general terms as being specific for CT or HFBP.
However, there is no recognized structure/function correlation for the specific functions claimed – i.e. that the antibodies produce a visible signal only when CT and HFBP are above the specific threshold levels as recited (e.g. 0.5 ng/ml for CT and 5 ng/ml for HFBP as in 
Chelobanov et al. (RU 113847 U1, discussed in further detail below), teaches a device meeting the structural requirements of claim 1. The prior art device contains a mixture of antibodies specific for CT and HFBP.
However, Applicant argues that the device of Chelobanov et al. has a different detection threshold than that claimed (see Applicant’s 1.132 Declaration at item 9).
Therefore, there is no structure/function correlation for a mixture of antibodies or conjugates thereof. Applicant’s remarks indicate that not all antibody mixtures, specified at this high level of generality as being specific for CT and HFBP, would produce visible signal at the specific threshold levels as claimed.
It is not possible to envision what antibody mixtures would possess the claimed functional properties. The disclosure does not identify how the antibody mixture differed from that of Chelobanov. Applicant’s § 1.132 Declaration indicates that they “optimized” (item 11) but does not state the nature of the optimization.
Similarly, claims 27-28 recite antibodies having specific detection thresholds, but there is no disclosure of any specific antibodies, nor any disclosure of a correlation between structure and function. The characteristics distinguishing the genus of antibodies having a particular ng/ml threshold are not described. 
The characteristics defining the antibodies are unknown, as reciting function (that the antibody mixture provides a visible signal if the concentration of the markers exceeds particular thresholds, or that the antibodies having a particular ng/ml threshold) only sets forth what the antibodies do and not what they are. There is no disclosed partial structure or other common 
The specification fails to disclose, for example, what particular amino acid residues of the antibodies might be responsible for conferring the desired functional property of producing a visible signal at specific predetermined thresholds (or similarly having a particular ng/ml detection threshold). In other words, there is no disclosure of any structure/function correlation.
Recent court cases have indicated that recitation of an antibody which has specific functional properties in the absence of knowledge of the antibody sequences that give rise to said functional properties do not satisfy the requirements for written description. See AbbVie Deutschland GmbH v. Janssen Biotech. Inc. as well as Amgen v. Sanofi, as discussed above. Indeed, in Amgen the court indicates that that it is improper to allow patentees to claim antibodies by describing something that is not the invention, i.e. the antigen, as knowledge of the chemical structure of an antigen does not give the required kind of structure-identifying information about the corresponding antibodies, with the antibody-antigen relationship be analogized as a search for a key on a ring with a million keys on it.
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.”).

Level of skill and knowledge in the art


Predictability in the art 
Correlation between structure and function is less likely for antibodies than for other molecules. Antibody structure cannot be easily predicted. Antibody structure is highly variable. The complementary determining regions (CDRs) of antibodies are generally considered to be the region of contact between the antibody and the antigen. See Janeway et al. (Immunobiology: the Immune System in Health and Disease (1999), Elsevier Science Ltd/Garland Publishing, New York, NY, Fourth Edition, pages 86-88), see sections 3-6 and 3-7, and Almagro et al. (“Humanization of Antibodies”, Frontiers in Bioscience 13, 1619-1633, 2008) at introduction and section 4. While antibody CDRs are necessary for binding, they are highly diverse in structure, and their sequence does not correlate to binding in a predictable fashion.
For example, Goel et al. (“Plasticity within the Antigen Combining Site May Manifest as Molecular Mimicry in the Humoral Immune Response”, The Journal of Immunology 173(12):7358-7367, 2004) made three antibodies that bind to the same 12-mer but have very different CDRs (see Figures 2-3 in particular).
See also Edwards et al. ("The remarkable flexibility of the human antibody repertoire; isolation of over one thousand different antibodies to a single protein, BLyS" J. Mol. Biol. (2003) 334, 103–118, DOI: 10.1016/j.jmb.2003.09.054), which shows the immense 
Like Edwards, Lloyd et al. ("Modelling the human immune response: performance of a 10e11 human antibody repertoire against a broad panel of therapeutically relevant antigens", Protein Engineering, Design and Selection, Volume 22, Issue 3, 1 March 2009, Pages 159–168, https://doi.org/10.1093/protein/gzn058) shows a repertoire of 1x1011 human antibody variable regions can generate large numbers of unique, biologically active scFvs against a variety of polypeptide targets (see e.g., at page 161-62 bridging paragraph and in Table 1, cited herewith). Lloyd et al. found that on average, about 120 different antibodies in a library can bind to a given antigen.
As further illustration of the unpredictability in the art, Brown et al. (“Tolerance of single, but not multiple, amino acid replacements in antibody VH CDR 2: a means of minimizing B cell wastage from somatic hypermutation?”, J Immunol. 1996 May;156(9):3285-91), describes how a one amino acid change in the VHCDR2 of a particular antibody was tolerated whereas, the antibody lost binding upon introduction of two amino changes in the same region (at 3290 and Tables 1 and 2). 
Vajdos et al. (“Comprehensive functional maps of the antigen-binding site of an anti-ErbB2 antibody obtained with shotgun scanning mutagenesis” J Mol Biol. 2002 Jul 
In view of the above, one cannot visualize or recognize the identities of the members of the genus that exhibit the claimed functional properties. Given the highly diverse nature of antibodies, and particularly the highly variable structure of antibodies in their CDR regions which are responsible for antigen binding, one cannot envision the structure of an antibody merely by knowing its binding characteristics. 
Although Applicants disclose an apparent reduction to practice of a device producing a visible signal in response to certain concentrations of CT and HFBP, since there are no details disclosed regarding the antibody mixture, one cannot envision the structures of those antibodies that would produce a visible signal in response to the specific thresholds as claimed.
Furthermore, the Example at [0015] states that nine LFIDs (devices) were prepared using different quantities of antibodies [0014]. The devices were reported to have different detection thresholds, depending on whether each antibody was provided independently or as a mixture (Table 1). Furthermore, the specification indicates that the amount of antibody conjugate provided would influence the detection threshold [0014].
Thus, the specification fails to describe antibodies as claimed having precise detection thresholds (as claimed in claims 27-28). Rather, the specification expresses that it is not merely 
The specification as originally filed does not describe that the specific ng/ml thresholds are properties of the antibodies alone. Indeed, Table 1 is evidence that they are not, since the same antibodies apparently exhibited different detection thresholds depending on how the antibodies were provided.
Accordingly, one skilled in the art would not envision possession of the genus of “first antibod[ies]…with a detection threshold of 0.5 ng/ml” and “second antibod[ies]…with a detection threshold of 5 ng/ml” as claimed in claim 27. This is similarly the case for the claimed first and second antibodies of claim 28. 
It is unknown what antibodies would be included or excluded from the genera, since it appears that the exact same antibodies might possess the claimed properties, or not, depending on the situation.
In summary, the specification fails to provide adequate written description for the genus of devices and antibodies as claimed, as they are described only in terms of desired functional properties and not in terms of common structure or other relevant identifying characteristics to define the genus. The specification does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1-2, 8, 12-13, 16, 19, 22, 24, and 27-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the mixture simultaneously reacting with CT and HFBP and providing a visible signal if the concentration of said markers is higher than 0.5 ng/ml for CT and 5 ng/ml for HFBP”, which is considered vague and indefinite for reasons that follow. 
Similarly, claim 2 recites “another mixture of antibody conjugates adapted to provide a visual indication when at least 4 ng/ml for CT and at least 80 ng/ml for HFBP are present in said sample”.
Claim 8 recites similar functional language: “another mixture of said antibodies or antibody conjugates adapted to provide a visual indication when at least 1 ng/ml for CT and at least 10 ng/ml for HFBP are present in said sample”.
Claim 27 recites a device including “a first antibody…with a detection threshold of 0.5 ng/ml” and “a second antibody…with a detection threshold of 5 ng/ml”. Claim 28 also recites additional first and second antibodies with precise ng/ml detection thresholds.
Claim language that merely states a result to be obtained without providing boundaries on the claim scope (e.g., without specifying any way to achieve those results) is unclear. In this case, the claims only express a problem solved or intended result, but do not specify what structures, materials, or acts in the claim perform the noted functions. 
Here, the claims do not provide a discernable boundary on what performs the function. The claim limitations are unclear as they merely state a function without providing any indication about how the function is performed. 
The limitations as noted above are purely functional and fail to impart any clear structure to the claimed device. As set forth in MPEP 2173.05, the use of functional language in a claim 
The claims do not describe how the mixture achieves the desired functions relating to providing a threshold. The claims similarly refer to the device being “adapted to” perform functions without describing how the device is adapted.
In this case, the recited functions do not appear to necessarily follow from (are not an inherent property of) the mixture of antibodies immobilized in immunoassay strip as recited in the claim. 
The recited functions (providing a visible signal only at specific ng/ml thresholds) might be achieved/ impacted by numerous factors such as the particular antibodies and their affinities, their concentrations, whether the antibodies are used as capture antibodies or as labeled conjugates, the manner of immobilization; as well as by various structural features of the immunoassay, or by additional reagents that are subsequently added to the test strip during the performance of the assay (e.g., additional antibodies or developing reagents), by the reader used to read the signal from the test strip, or by a combination of any of these factors. 
Broadly saying that the mixture/device has particular thresholds renders it unclear by what means the presently claimed device is distinguished from similarly-structured devices that do not achieve the desired functional properties claimed. 

Similarly, for claims 27-28, although the claims as expressed attribute the detection thresholds to the antibodies, the instant specification indicates that detection thresholds would depend on other factors, since the same exact antibodies could result in different detection thresholds.
As above, the recited functions do not appear to necessarily follow from (are not an inherent property of) the structure recited in the claim. 
For all of these reasons, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim. See MPEP 2173.05(g).
Claims 2, 8, 12-13, 16, 19, 22, and 24 are also rejected for depending from claim 1 and failing to remedy the deficiencies thereof.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1-2, 8, 12-13, 16, 19, 22, 24, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Chelobanov et al. (RU 113847 U1, IDS entered on 12/27/2019) in view of Brennan et al. (U.S. 2014/0370502 A1) and Hess et al. (U.S. 2010/0159491 A1).
Chelobanov et al. teach devices for immunochromatographic detection of protein markers of myocardial infarction in blood, specifically the markers cardiac troponin I and cardiac fatty acid binding protein (abstract and third paragraph of the Description). 
It is noted that cardiac fatty acid binding protein is also referred to as “BSZHK” or “sBSZhK” in some instances in the translation supplied by Applicant, and as “sBCLC” in the attached Google Patents translation (see below). However, is clear that Chelobanov et al. are in fact teaching the same HFBP marker as recited instantly – see Description second paragraph, where the molecular weight for the protein is given as 15 kDa, as well as the fourth paragraph of the Description, which refers to anti-h-fabp (cardiac fatty acid binding protein) antibodies.
See also similar content in the attached translation by Google Patents (retrieved from https://patents.google.com/patent/RU113847U1/en?oq=ru113847 on 4/30/2020, 8 pages).
The device of Chelobanov et al. is taught for the purpose of determining myocardial infarction, including in the subacute phase, by detecting the markers in human blood (title, Description third paragraph). Accordingly, the prior art device would be capable of performing the intended use as recited in the preamble of claim 1.
Furthermore, Chelobanov et al. teach that the device contains a mixture of antibodies specific for HFBP and antibodies specific for troponin I, both of which are conjugated to 
In the alternative, Chelobanov et al. also teach a test zone/test band 12 comprising a mixture of adsorbed (immobilized) antibodies specific for HFBP and antibodies specific for CT, thereby also reading on a mixture prepared by mixing antibodies specific to HFBP and CT and immobilizing them in an immunoassay strip in one band.
See Chelobanov et al. for example at abstract, claim 1, as well as in the Description. The following is excerpted from the attached Google Patents translation on page 3:
…the conjugate of colloidal gold particles with the first (F9) monoclonal mouse antibodies specific for cardiac protein binding fatty acids and a conjugate of colloidal gold particles with the first (I-60) murine monoclonal antibodies specific for troponin I are a mixture that is impregnated with a strip on the conjugate pad…

…the conjugate of colloidal gold particles with the first (F9) monoclonal mouse antibodies specific for a cardiac protein that binds fatty acids and conjugate of colloidal gold particles with the first (I-60) murine monoclonal antibodies specific for troponin I are a mixture with which this band is impregnated (11)…

The test zone formed on the chromatographic membrane (7) is made in the form of one transverse test strip (12), and the adsorbed second (F10) monoclonal mouse antibodies s specific for the cardiac protein that binds fatty acids and the adsorbed second (IC-19) monoclonal antibodies to troponin I are a mixture of these components, which is impregnated with a test strip (12).


    PNG
    media_image1.png
    418
    1229
    media_image1.png
    Greyscale

Furthermore, since the mixtures contain both antibodies specific for cardiac protein binding fatty acids (HFBP) and antibodies specific for troponin I, the mixtures being co-located in the same regions (11 and 12), the mixture would be capable of performing the intended use of “simultaneously reacting with CT and HFBP” since the sample would reach and react with both conjugated antibodies at the same time.
Chelobanov et al. further teach that the test strip band 12 turns purple in the presence of HFBP and/or CT in the test sample at concentrations above a threshold value (see for example at page 4 of the attached Google Patents translation), thereby reading on providing a visible signal if the concentration of said markers is higher than a predetermined threshold.

With respect to independent claim 27, Chelobanov et al. teach a device having the mixture of antibodies (conjugate) at 11, as well as immunoassay strip 7 having at least one band 12 having the mixture of antibodies immobilized thereupon. See analysis above.
With respect to the intended use recitations as set forth in at least dependent claims 22 and 24 relating to timing of when an AMI event occurred in the donor:

In this case, the limitations regarding signals indicating that an AMI event occurred, when given their broadest reasonable interpretation, may be taken as statements regarding the intended use of the device. 
In this case, Chelobanov et al. teach that their device allows for rapid diagnosis of myocardial infarction (abstract; Description, first to third paragraphs). See also page 4 of the attached Google Patents translation: “Results are determined visually within 5-30 minutes”. 
Chelobanov et al. further teach that their device allows for diagnosis of myocardial infarction regardless of the time interval from the onset of pain, to decide on urgent hospitalization of the patient (see for example at page 4 of the attached Google Patents translation, as well as the title and abstract). Therefore, the prior art device would be capable of being used at any time, including within the time periods recited in claims 22 and 24, and the results obtained from the device could also be used to decide on hospitalization of the patient, where the patient could presumably then be treated, including treatments to reduce myocardial necrosis. The reference also teaches that HFBP is the earliest marker of myocardial necrosis (Description at second paragraph).
Additionally, the Chelobanov reference indicates that the device provides sensitivity, specificity and accuracy comparable to commercial tests (Table 2 and accompanying discussion, see pages 4-5 of the Google Patents translation). 

Chelobanov et al. further teach that their device detects CT at concentrations of 1 ng/ml value and detects HFBP at concentrations of 15 ng/ml (see for example at page 4 of the attached Google Patents translation).

Chelobanov et al. differs from the claimed invention in that the reference fails to specifically teach a threshold of 0.5 ng/ml for CT and 5 ng/ml for HFBP (claim 1). Similarly, for claim 27, the reference does not specifically teach a first antibody specific to CT with a detection threshold of 0.5 ng/ml and a second antibody specific to HFBP with a detection threshold of 5 ng/ml.

However, Brennan et al. teach lateral flow devices akin to those of Chelobanov et al. for detecting the presence of two or more threshold levels of markers, including cardiac troponins (e.g., cTnT or cTnI), which can indicate myocardial infarction and other acute cardiac events (abstract, [0004]-[0007]). 
Brennan et al. teach that equipping the device to detect threshold levels can enhance the sensitivity and/or specificity and/or range of the test, and/or to provide for more specific clinical evaluation, i.e. to draw different specific clinical conclusions [0007], [0028]; see also at [0033]-[0035], [0047], [0064]-[0066], claim 41. This use of multiple thresholds also provides the opportunity to quickly evaluate medical treatment options, and may be useful to monitor progression of a disease state or medical condition by measuring the evaluation of the analyte level through serial measurements over a period of time [0028]. Brennan et al. teach that such a 
Brennan et al. provide guidance with regard to how to configure the device for detection of the biomarker at a plurality of threshold levels, such as by using antibodies of different affinities [0011], [0065]. The difference in antibody affinity allows for the capture of different amounts of the same analyte on the same test device, thereby detecting the analyte at different threshold levels [0065]-[0066]. 
The device may be also configured for detection at a plurality of threshold levels by using different amounts of capture agent [0011], [0016], [0047].
Brennan et al. report working examples in which cTnI was detected at concentrations as low as ~50 pg/ml [0096], Table 2, Fig. 10.
Brennan et al. further teach that a threshold level of cTnI of approximately 0.5 ng/mL or more has a high specificity for MI, such that a subject whose blood levels of cTnI is about 0.5 ng/ml or more would likely be experiencing myocardial damage [0035].
Hess et al. also relates to diagnosis of myocardial infarction using the known markers cardiac troponin and HFBP (termed H-FABP in the reference; see abstract and [0002], [0006]-[0007], [0030]). Additionally, Hess et al. envision that such measurements can be performed using a variety of solid support materials, including test strips [0043], [0091]. Hess et al. also contemplate comparing measured levels of the markers to threshold or reference amounts, in order to assess the significance of the test results [0046]-[0048]. 
Hess et al. further teach that the threshold/reference amount may be chosen according to the desired sensitivity or specificity of the diagnosis [0047], [0048]. Hess et al. also teach that the 
Hess et al. exemplify reference amounts for HFBP of 4950 pg/ml, 5550 pg/ml or 6000 pg/ml or 5700 pg/ml [0049].
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). There is a motivation to optimize result-effective variables (MPEP 2144.05).
The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims .... These cases have consistently held that in such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990) (internal citations omitted).
It would have been obvious to one of ordinary skill in the art to arrive at the claimed invention by optimizing the values of the predetermined threshold levels in the device of Chelobanov et al., and/or by equipping the device to include additional threshold levels by applying the known technique of Brennan et al. in order to achieve a desired level of sensitivity and/or specificity, and/or to provide for more specific clinical evaluation. 
In particular, the teachings of Brennan and Hess indicate that the value of a threshold or reference level was recognized in the prior art to be a result-effective variable, impacting the sensitivity and specificity of a test as well as impacting the specific clinical conclusions that can be drawn from the test results. 

Absent evidence of criticality for the currently recited threshold values (e.g., 0.5 ng/ml for CT and 5 ng/ml for HFBP in claim 1), it would have been obvious to arrive at a device having these threshold values out of the course of routine optimization, for example by adding additional test regions with different thresholds. 
Furthermore, additional direction to the currently recited threshold values is found in Brennan and Hess. In particular, Brennan teaches as above that a level of cTnI (CT) of approximately 0.5 ng/mL or more has a high specificity for MI. Accordingly, it would have been obvious to adapt the Chelobanov device so as to have a test region capable of detecting CT at this known threshold level of 0.5 ng/ml so that the device would have high specificity for MI, which is consistent with the intended purpose of the device of Chelobanov et al.  
Similarly, as Hess taught threshold levels of HFBP of 4950 pg/ml, 5550 pg/ml or 6000 pg/ml or 5700 pg/ml, one of ordinary skill in the art could have arrived at the claimed threshold level of 5 ng/ml (i.e., 5000 pg/ml) simply by optimizing within the range of values as suggested by the prior art. 
For example, it would have been obvious to arrive at the device of claim 27 having an antibody with a detection thresholds of 0.5 ng/ml for CT and an antibody with a detection threshold of 5 ng/ml for HFBP by optimizing the antibody affinity and/or the amount of antibody provided on the capture zone, since Brennan indicates that these variables can be adjusted in order to achieve different desired analyte thresholds. 
As above, one skilled in the art would have been motivated to do this in order to enhance the sensitivity and/or specificity and/or range of the test, and/or to provide for more specific clinical evaluation, i.e. to draw different specific clinical conclusions; as well as to provide the 
With respect to claims 2, 8, 22, 24, and 28, it would have been further obvious to provide another mixture of immobilized antibodies and/or antibody conjugates having different thresholds by applying the known technique of Brennan. Absent evidence of criticality for the particular threshold levels as recited, as above it would have been obvious to arrive at the claimed thresholds out of the course of routine optimization, by optimizing the value of the thresholds which was a known result-effective variable. 
With respect to the recitations in claims 22 and 24 relating to indicating an AMI event that has occurred in a donor, claim interpretation is as discussed in further detail above. The claimed invention is directed to a device and not a method of use in indicating AMI. Such statements would at best be directed to the intended use of the device. As the prior art device would also be capable of being used for this intended purpose, for example in that it also detects the same two markers for indicating myocardial infarction, the combination of the prior art as above meets the claim.
With respect to claim 12, Chelobanov et al. teach cardiac troponin I. Brennan et al. and Hess et al. also teach cardiac troponin I and troponin T (see, e.g., Brennan at [0005], Hess at [0007]).

The test zone formed on the chromatographic membrane (7) is made in the form of one transverse test strip (12), and the adsorbed second (F10) monoclonal mouse antibodies s specific for the cardiac protein that binds fatty acids and the adsorbed second (IC-19) monoclonal antibodies to troponin I are a mixture of these components, which is impregnated with a test strip (12).

With respect to claims 16 and 19, Chelobanov et al. teaches immobilizing antibodies in strip 12 having a predetermined threshold, as discussed above with respect to claims 1 and 13. This strip 12 would read on a “narrow band” when this terminology is given its broadest reasonable interpretation, and in the absence of any specific definition for narrow in the context of the present invention. Similarly, Brennan teaches analogous capture zones also reading on narrow bands, and furthermore teaches multiple capture zones with different thresholds. Therefore, it would have been obvious to arrive at the claimed invention by modifying the device of Chelobanov so as to have multiple bands with multiple thresholds by applying the known technique of Brennan, and for the expected advantages as enumerated above.
With respect to the additional references in claim 19 relating to the use of “one or two blood samples”, as above such limitations would at best be directed to the intended use of the claimed device, and do not clearly result in any additional structural limitations. See MPEP 2115, material or article worked upon does not limit apparatus claims. As the prior art device would also be capable of being used to assess one or two blood samples, the prior art device meets the claim. Nevertheless, it is noted as above that Brennan do teach measuring the evaluation of the analyte level through serial measurements over a period of time.

Response to Arguments
Applicant's arguments filed 8/31/2020 have been fully considered.
§ 112(a)
Applicant argues that the Brennan and Hess references cited in the Office action serve as extrinsic evidence that antibodies with the claimed specificity were known in the art at the time of the filing date.
Applicant includes no analysis beyond this general assertion. Applicant does not point to any passages of the references. Although the references were relied upon in the rejection of claims under § 103, the standards for obviousness under § 103 and for written description under § 112 are different.
Applicant refers to “antibodies with the claimed specificity”, but this is not what is claimed in claim 1. Applicant is not merely claiming antibodies of a particular specificity, but rather a device capable of producing a visible signal at particular ng/ml concentrations. However, detection thresholds are not intrinsic properties of antibodies per se, but may also depend how the antibodies are being used, in what kind of device, what is being detected, what is the detection or labeling system, etc. 
This is indicated by the instant specification, where the same antibodies apparently produced different detection thresholds under different conditions, depending on other factors (Table 1). 
Although new claims 27-28 recite antibodies having particular ng/ml thresholds, thereby attributing the detection thresholds solely to being properties of the antibodies, such antibodies are not described in the original application (see new matter rejection above). And as above, “detection threshold” is not recognized in the art to be exclusively a property of an antibody; it 
In summary, although it is maintained the Brennan and Hess references render the claims obvious, they do not support that there was a recognized genus in the prior art of antibodies giving rise to specific and precise ng/ml detection threshold levels, as claimed. 
§ 112(b)
Applicant does not present any specific arguments traversing the rejection, only requesting withdrawal of the rejection or in the event it is maintained, asks that a concise explanation of exactly which phrases remain problematic and why (Reply at page 6). 
In order to be entitled to reconsideration or further examination, Applicant must distinctly and specifically point out the supposed errors in the examiner’s action and must reply to every ground of objection and rejection in the prior Office action. See 37 CFR 1.111 and MPEP 714.02-714.03. The reasons for rejection are as set forth above.
§ 112(d)
The rejections are withdrawn in view of the cancellation of claims 3-4, 6 and 26.
§ 103
Applicant argues that Chelobanov does not teach an immobilized mixture. Applicant points to Table 1 of Chelobanov, discussing a release rate for the conjugate as being within 90 seconds. Applicant reasons that Chelobanov, by teaching a mixture with a diffusion rate, teaches away from the claimed invention.
This is not found persuasive. Initially, Applicant focuses only on a passage of Chelobanov discussing the conjugate mixture, located at strip/band 11 in the Figure:

    PNG
    media_image1.png
    418
    1229
    media_image1.png
    Greyscale

However, as discussed in the rejection, Chelobanov additionally teaches that the mixture of antibodies specific for cardiac protein binding fatty acids (HFBP) and antibodies specific for troponin I is also adsorbed (i.e., immobilized) at test zone/test band 12. See for example at abstract and page 4/8 of the Google Patents translation of record.
Therefore, Applicant’s arguments that the conjugate mixture subsequently diffuses during the assay are not persuasive since the antibody mixture at 12 does not diffuse, rather is adsorbed, and is therefore “immobilized” in the sense Applicant apparently means.
Notwithstanding the above, the instant specification does not provide any specific or limiting definition for “immobilized”, such as one requiring irreversible, covalent or non-diffusible immobilization (for example). The claim terminology has not been clearly defined, nor has Applicant pointed to any evidence that “immobilizing” would require permanent immobilization, for example.
Rather, claim 1 also explicitly refers to conjugates as being immobilized. Thus, it appears that by “immobilization”, Applicant also envisions the same type of immobilization which takes place for the mobile labeled antibody conjugates typically used in lateral flow test strips. Such conjugates are initially immobilized in the strip in a conjugate zone or band, and 
In other words, Applicant’s reference to “conjugates” being immobilized indicates that the term “immobilizing” is intended to encompass non-permanent immobilization, such as the initial immobilization of conjugates on test strips. Such conjugates are immobilized, until they are mobilized during the assay by the addition of fluid.
In summary, Chelobanov does also teach a mixture that is immobilized in the sense Applicant apparently argues (in addition to the conjugate mixture). However, the conjugate mixture of Chelobanov would additionally read on this limitation, since it is not mobile on the strip until fluid is added, and the instant claims also expressly refer to conjugates. 
Arguments that Chelobanov teaches away from the invention, by teaching a mixture with a diffusion rate, are unpersuasive. A teaching away requires a reference to actually criticize, discredit, or otherwise discourage the claimed solution. See In re Fulton, 391 F.3d 1195, 1201 (Fed. Cir. 2004) ("The prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed.")
	Here, rather than discourage immobilization, Chelobanov explicitly teaches a mixture of the antibodies adsorbed (immobilized) at test band 12. 
Furthermore, Applicant’s device as disclosed is a lateral flow immunoassay device, and thus would also presumably involve diffusion of reagents.
Applicant further argues that Brennan and Hess do not teach a mixture of antibodies, let alone an immobilized mixture of antibodies (Reply at page 8).
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In this case, the primary reference, Chelobanov already teaches an immobilized mixture of antibodies. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine Foster whose telephone number is (571) 272-8786.  The examiner can normally be reached M-F, 7-3 Eastern Standard Time. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi, can be reached at (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/CHRISTINE FOSTER/            Primary Examiner, Art Unit 1699